DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment received on 03/17/2020 is acknowledges. Claims 1-18 have been cancelled. Claims 19-34 have been added. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-21 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 19-21, and 23-25 are directed to a judicial exception of a natural phenomenon in the form of a product of nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims read on tissues from the body which are a natural product.
Claim 19, requires a composition comprising mesenchymal stem cells and hyaluronan, and a pharmaceutically acceptable carrier.  Mesenchymal stem cells can be found in many tissues throughout the body, for example in fat tissue from the infrapatellar fat pad, as 
 The additional component of “a pharmaceutically acceptable carrier” can be any number of components found within tissues and bodily fluids, such as water or bicarbonate. As such contained within the scope of the instant claims are numerous natural products such as any tissue in which mesenchymal stem cells are found.  Thus the claimed cells are found with the claimed component of hyaluronan within the size claimed in the tissues that the cells are found in, such as the infrapatellar fat pad, or Wharton’s Jelly.  
Regarding the concentration of hyaluronan claimed, and further regarding claims 20-21, the concentration of a product of nature do not result in something significantly more than the product of nature, while the concentration of hyaluronan in tissue may or may not be different than that claimed, this does not result in something significantly more than the product of nature. 

Regarding claims 24 and 25, as noted above Fraser teaches that hyaluronan is found in all tissues, thus all tissues which contain mesenchymal stem cells will be natural products within the scope of the claims.  Each of these tissues therefore will be a natural product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


NB: A certified translation of the foreign language priority document has not been submitted in this application, thus the priority date has not been perfected, and the effective filing date for the purposes of applying art is 05/11/2015.  
Claims 19-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (Authorship: Ding, Wu, Chou, Hung, Liu, and Chu, “Human Infrapatellar Fat Pad-Derived Stromal Cells Have More Potent Differentiation Capacity Than Other Mesenchymal Cells and Can Be Enhanced by Hyaluronan” Cell Transplantation, Vol 24, 1221-1232, 2015, EPublication Date 05/21/2014/IDS submitted).
Regarding claims 19 and the limitation “A pharmaceutical composition comprising mesenchymal stem cells, a hyaluronan and a pharmaceutically acceptable carrier, wherein the mesenchymal stem cells are at least one selected from the group consisting of infra-patellar fat 
Regarding claims 20-21 and the limitations “wherein the concentration of the hyaluronan is in a range from 2.5 mg/ml 7.5 mg/ml”, and “wherein the concentration of the hyaluronan is 2.5 mg/ml”, Ding teaches adding hyaluronan in amounts of 25, 50, 75 and 100% (v/v) of a 20 mg/2 mL 10 mg/mL solution, and thus teaches embodiments with 2.5, 5.0 7.5 and 10 mg/mL hyaluronan, “Different amounts of hyaluronate solution (molecular weight 5,000–10,000 kDa, 20 mg/2 ml, Suplasyn; Bioniche, Galway, Ireland) dissolved in culture media were added to a 12-well plate for final concentrations (v/v) of 25%, 50%, 75%, and 100%, and allowed to solidify in room air. The IFPSCs were seeded at a density of 5,000 cells in 100 μl KSFM containing 5% FBS, NAC, and l-ascorbic acid 2-phosphate. The medium was changed every 2 days for 14 days(Page 1223-1224).” 
Regarding claim 22 and the limitation “cultured to passage 3 to passage 6”, Applicant claims a product by process.  A product by process is limited only to the structure implied by the steps, and not to the manipulations recited in the steps, See MPEP 2113, "The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the rd and 4th passage, “Subsequent cultivation of IFPSCs in the laboratory took 4–5 days to grow to subconfluency and another 10 days (at passage 3) to expand to 1.6 × 107 cells (Page 1226)” and “Surface molecules of the IFPSCs and BMSCs cultured on the third or fourth passages were characterized by flow cytometry.(Page 1222)”, and “The IFPSCs were obtained from patients undergoing arthroscopy and cultured via a standard 2-week culture protocol that yielded more than 10 million cells on passage 3.(Abstract)”
Regarding claims 24 and 25 and the limitation “wherein the mesenchymal stem cells are infra-patellar fat pad stromal cells” and “wherein the mesenchymal stem cells are Wharton’s jelly stem cells“, Ding teaches the use of infra-patellar fat pad stromal cells as well as Wharton’s jelly stem cells, “A pharmaceutical composition comprising mesenchymal stem cells, a hyaluronan and a pharmaceutically acceptable carrier, wherein the mesenchymal stem cells are cultured to passage 3 to passage 6 and are at least one selected from the group consisting of infra-patellar fat pad stromal cells, Wharton's jelly stem cells and adipose derived stem cells (Abstract).”
The above reference anticipates the claim subject matter. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 and claims 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ding as applied to claims 19-22, and 24-25.
For a discussion of what Ding teaches, see the above section 
Regarding claim 23 and the limitation “comprising 1.6 x 107 to 1 x 109 cells of the mesenchymal stem cells”, Ding does not teach a single composition comprising 1.6 X 107 to 1 X 109 cells.  Ding however teaches that “Articular cartilage contains a cell density ranging from 6,800 to 24,000 cells/mm3 (19), and regeneration toward cartilage of this density may require an estimated 1.6 × 107 cells for repair of a 600-mm3 area of cartilage (23). The time to prepare IFPSCs for this therapeutic utility was estimated in a culture system, and resection and manual 7 cells. (Page 1226)”.  One of ordinary skill in the art would thus find it obvious to form a composition comprising at least  1.6 X 107 cells when treating an area of greater than 600-mm3, and would further find it obvious to expand the cells to a fourth passage for a higher number of cells for larger areas.  
In addition, changes in size, proportion or total amount are prima facie obvious, see MPEP 2144.04 IV(A).
Regarding claims 26-34 and the method of use of the composition for the treatment of a joint disease by administration to the injured joint tissue of the composition of claim 19. Ding teaches the composition may be useful for injection into damaged joints “Intra-articular injections of HA are a common practice in orthopedics. This study suggests a combined injection of IFPSCs and 25% HA to exert a better effect of chondrogenesis. The results here provide evidence of the beneficial effects of HA supplementation in future preclinical studies of intra-articular injections of IFPSCs for the regeneration of damaged joint cartilage (Page 1230)”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10624928. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘928 fall within the scope of the instant claims when cells passaged to passage 3-6 are used.  The calims of ‘928 thus renders obvious the instant claims. 


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657